DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorcher et al. (US 2015/0316073).
Regarding Claim 1:
Lorcher et al. teaches a fan wheel with a bottom disc (7), a cover disc (1) and impeller blades (6) arranged around a rotation axis of the fan wheel, the 
	Regarding Claim 2:
Lorcher et al. teaches the impeller blades are formed with opposite curvature in the front section and the rear section with respect to a shortest path between the bottom disc and the cover disc (Figs 1 – 6).
	Regarding Claim 3:
Lorcher et al. teaches the impeller blades are formed with an arc-shaped curvature (Figs 1 – 3).
	Regarding Claim 4:
Lorcher et al. teaches the front section extends over at least 5%, in particular over 10-40% of the blade length (Figs 1 – 4, 6).
	Regarding Claim 5:

	Regarding Claim 6:
Lorcher et al. teaches the transition section has a continuous course along the blade length (figs 1 – 3).
	Regarding Claim 7:
Lorcher et al. teaches the front section is formed with a curvature toward the rotation axis and the rear section is formed with a curvature away from the rotation axis (Figs 1 – 3, 6).
	Regarding Claim 8:
Lorcher et al. teaches he bottom disc includes a hub (9) of the fan wheel, that forms an interface to a motor (paragraph 0056) and that includes the impeller blades.
	Regarding Claim 9:
Lorcher et al. teaches the cover disc at least partially, in particular completely, covers axial blade front edges of the impeller blades (Figs 1 – 3).
	Regarding Claim 10:
Lorcher et al. teaches the impeller blades end on the bottom disc at a distance radially inward with respect to an outer radius of the bottom disc, the distance determines at least 5% of a total diameter (D) of the bottom disc (Figs 1 – 3), in 11Attorney Docket No. 4191-000224-US particular 5-25% and preferably 10-15%, so that R/D > 0.05, in particular 0.05 R/D 0.25 and preferably 0.10 R/D 0.15.
	Regarding Claim 11:

	Regarding Claim 12:
Lorcher et al. teaches the cover disc further comprises a radially internal section that has an axial extent parallel or substantially parallel to the rotation axis (Figs 1 – 3).
	Regarding Claim 13:
Lorcher et al. teaches the cover disc, when viewed in a lateral cross section, has a curved course, and, on its radial outer margin section, it determines an axial change in direction (Figs 1 – 3).
	Regarding Claim 14:
Lorcher et al. teaches the impeller blades extend from the blade leading edge to the blade trailing edge in each case radially outward and around the rotation axis (Figs 1 – 3).
	Regarding Claim 15:
Lorcher et al. teaches it is a single-piece radial impeller or diagonal impeller (Fig 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747